DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 have been cancelled; therefor, Claims 21-40 are currently pending in application 16/193,665.

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Mosley (Reg. No. 78576) on 3/1/2021 (See attached Interview Summary and Applicant’s itinerary with amendments and arguments).

The Application has been amended as follows:
1-20. (Cancelled) 21. (Currently Amended)  A system comprising: 
one or more memory devices storing instructions; and 
one or more processors configured to execute instructions to perform operations comprising: 

determining, via a global positioning system and in response to receiving the indication, that the user device associated with a user is located within a geographic zone;

retrieving, from a database and based on the determination that the user device associated with the user is located within the geographic zone, historical tip data associated with the user, the historical tip data comprising historical tip amounts; 
retrieving, from the database and based on the determination that the user device associated with the user is located within the geographic zone, historical tip data associated with other users based on the determined location, the historical tip data comprising historical tip amounts; 
calculating, using a machine learning model, a commonality score representing common attributes between the user and the other users; 
determining historical tip data associated with other users that is related to historical tip data of the user based on the commonality score; 
normalizing the historical tip data associated with the user and the determined historical tip data associated with other users; 
determining a match between the normalized historical tip data associated with the user and the normalized determined historical tip data associated with other users; 
determining a recommendation for a recommended merchant based on the match; [[and]] 
transmitting an electronic message comprising the recommendation to the user device;[[.]] 
receiving an indication of an effectiveness of the recommendation transmitted to the user device;
determining an effectiveness of the recommendation based on the received indication; and
updating the machine learning model based on the determination of effectiveness.22. (Previously Presented)  The system of claim 21, wherein the location is within a geographic zone associated with one or more merchant attributes. 23. (Previously Presented)  The system of claim 21, wherein the operation for determining historical tip data associated with other users that is related to historical tip data of the user based on the commonality score comprises: 
comparing the calculated commonality score to a first threshold; and 
determining historical tip data associated with other users is related to historical tip data of the user when the commonality score is above the first threshold. 24. (Previously Presented)  The system of claim 21, wherein the historical tip data comprises merchant attributes associated with the historical tip amounts. 25. (Previously Presented)  The system of claim 24, wherein the merchant attributes comprise at least one of a merchant category, a merchant rating, a merchant location, a merchant location category, a merchant geographic category, a merchant cost category, or a merchant customer description. 26. (Previously Presented)  The system of claim 25, wherein the commonality score is calculated based on commonalities among merchant attributes included in historical tip data. 27. (Currently Amended)  The system of claim 25, wherein the merchant attributes are extracted from historical tip data using [[a]] the machine learning model. 28. (Previously Presented)  The system of claim 21, wherein the historical tip data associated with the user and the determined historical tip data associated with other users is normalized using a Gaussian distribution. 
comparing the normalized historical tip data associated with the user and the normalized determined historical tip data associated with other users; and 
determining a percentage match based on the comparison. 30. (Previously Presented)  The system of claim 29, wherein the operation for determining a recommendation further comprises: 
determining a recommendation for the recommended merchant when the percentage match exceeds a second threshold. 31. (Currently Amended)  The system of claim 21, wherein the operations further comprise: 
determining that the user completed a transaction at a merchant system of the recommended merchant
receiving, from the merchant system, authorization data, the authorization data associated with the transaction; 
receiving, from the merchant system, posted transaction data, the posted transaction data corresponding to the authorization data; 
determining a tip amount associated with the transaction based on the authorization data and the posted transaction data; and 
determining a user sentiment value for the recommended merchant based on the determined tip amount and the normalized historical tip data associated with the user, the user sentiment value representing a user sentiment for the recommended merchant. 33. (Previously Presented)  The system of claim 31, wherein the operations for determining an effectiveness of the recommendation further comprise: 
transmitting an electronic message comprising a survey to the user device, the survey querying a user satisfaction with the recommendation; and 

one or more memory devices storing instructions; and 
one or more processors configured to execute instructions to perform operations comprising: 
determining, via a global positioning system, that a user device associated with a user is located within a geographic zone; 
receiving, based on the determination, an indication from the user device to provide a recommendation request for a merchant; 
retrieving, from a database, historical tip data associated with the user, the historical tip data comprising historical tip amounts; 
retrieving, from the database, historical tip data associated with other users, the historical tip data comprising historical tip amounts; 
calculating, using a machine learning model, a commonality score representing common attributes between the user and the other users; 
determining historical tip data associated with other users that is related to historical tip data of the user based on the commonality score; 
normalizing the historical tip data associated with the user and the determined historical tip data associated with other users; 
determining a match between the normalized historical tip data associated with the user and the normalized determined historical tip data associated with other users; 
determining a recommendation for a recommended merchant based on the match; [[and]] 
transmitting an electronic message comprising the recommendation to the user device[[. ]]
receiving an indication of an effectiveness of the recommendation transmitted to the user device;
determining an effectiveness of the recommendation based on the received indication; and
updating the machine learning model based on the determination of effectiveness.
38. (Previously Presented)  The system of claim 34, wherein the operation for determining a match further comprises: 
comparing the normalized historical tip data associated with the user and the normalized determined historical tip data associated with other users; and 
determining a percentage match based on the comparison. 39. (Previously Presented)  The system of claim 38, wherein the operation for determining a recommendation further comprises: 
determining a recommendation for the recommended merchant when the percentage match exceeds a second threshold. 40. (Currently Amended)  A system comprising: 
one or more memory devices storing instructions; and 
one or more processors configured to execute instructions to perform operations comprising: 
receiving, from a user device associated with a user, an indication to provide a recommendation request for a merchant; 
determining, via a global positioning system and in response to receiving the indication, that the user device associated with a user is located within a geographic zone;

and based on the determination that the user device associated with the user is located within the geographic zone, historical tip data associated with the user, the historical tip data comprising historical tip amounts; 
retrieving, from the database and based on the determination that the user device associated with the user is located within the geographic zone, historical tip data associated with other users based on the determined location, the historical tip data comprising historical tip amounts; 
calculating, using a machine learning model, a commonality score representing common attributes between the user and the other users; 
determining historical tip data associated with other users that is related to historical tip data of the user based on the commonality score; 
determining a match between the historical tip data associated with the user and the determined historical tip data associated with other users; 
determining a recommendation for a recommended merchant based on the match; 
transmitting an electronic message comprising the recommendation to the user device; 
determining that the user completed a transaction at a merchant system based on the recommendation, the merchant system being associated with the recommended merchant; [[and]] 
transmitting an electronic message comprising a survey to the user device, the survey querying a user satisfaction with the recommendation[[.]]
receiving an indication and determining an effectiveness of the recommendation based on the survey; and
updating the machine learning model based on the determination of effectiveness.


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to a merchant recommendation system/ method. Each independent claim identifies the uniquely distinct features “one or more memory devices storing  determining, via a global positioning system and in response to receiving the indication, that the user device associated with a user is located within a geographic zone; retrieving, from a database and based on the determination that the user device associated with the user is located within the geographic zone, historical tip data associated with the user, the historical tip data comprising historical tip amounts; retrieving, from the database and based on the determination that the user device associated with the user is located within the geographic zone, historical tip data associated with other users based on the determined location, the historical tip data comprising historical tip amounts; calculating, using a machine learning model, a commonality score representing common attributes between the user and the other users; determining historical tip data associated with other users that is related to historical tip data of the user based on the commonality score; normalizing the historical tip data associated with the user and the determined historical tip data associated with other users; determining a match between the normalized historical tip data associated with the user and the normalized determined historical tip data associated with other users; determining a recommendation for a recommended merchant based on the match; transmitting an electronic message comprising the recommendation to the user device; receiving an indication of an effectiveness of the recommendation transmitted to the user device; determining an effectiveness of the recommendation based on the received indication; and updating the machine learning model based on the determination of effectiveness.”  The closest prior art, Chau et al. (US 2016/0055493 A1) and Merz et al. (US 2014/0279185 A1) disclose(s) conventional merchant search and recommendation systems.  However, Chau and Merz (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 21, 34, and 40 include specific limitations for recommending a merchant based on user location data and historical tip data that are not well-understood, routine, nor 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 5, 2021